 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnder the circumstances it is sufficient to say that the issuance of a referral cardwas meaningless and it strikes the Trial Examiner that Liles was simply attemptingto be smart or cagey in insisting that he be granted a card.The Trial Examiner therefore finds that the Respondents did not threaten Lileswith loss of his union membership on or about August 23 and 26 or threaten himwith loss of referrals on or about August 23, as alleged in paragraphs 5 (c), (d),and (e) of the complaint.In view of the findings herein it is unnecessary to discuss the cases cited by theGeneral Counsel,Union Starch Company 6andRadio Officers,7as supporting hiscontention that the -evidence establishes violations of the Act as alleged in the com-plaint.Undoubtedly, these cases deal with broad principles involving unfair laborpractices directed against individuals on the part of unions as well as employers butthe facts therein are readily distinguishable from those found in this matter, so itcannot be said that they may be accepted and applied as controlling authorities inthe present case.The Trial Examiner, for the same reasons, finds it unnecessary topass upon the contention of the Respondents that at least certain acts and conduct onthe part of the Union and Hart fall within the terms of the proviso in Section 8 (b)(1) (A), namely, that the proscription shall not impair the right of a labor organiza-tion to prescribe its own rules with respect to the acquisition or retention of mem-bership.Finally, the Trial Examiner attaches no particular significance to the factthat charges and countercharges were initiated with the Union by Hart and Liles,other than to complete the chronology of events herein.Upon the basis of the foregoing findings of fact, and upon the entire record,the Trial Examiner makes the following:CONCLUSIONS OF LAW1.The operations of American Construction Company occur in commerce withinthe meaning of Section 2 (6) and (7) of the Act.2.Local 450, International Union of Operating Engineers, AFL, is a labor organ-ization within the meaning of Section 2 (5) of the Act.3.The Respondents have not engaged in unfair labor practices as alleged in thecomplaint within the meaning of Section 8 (b) (1) (A) of the Act.[Recommendations omitted from publication.]sUnion Starch & Reining Co. v. N L. R. B.,186 F. 2d 1008 (C. A. 7), cert. denied 342U. S. 815.7The Rad4o Officers' Union of the Commercial Telegraphers Union, AFL v. N. L. R. B.,347 U. S. 17.Pacific States Steel CorporationandUnited Steelworkers ofAmerica District38, CIO,Petitioner.Case No. 20-R-1093. Ju4y18,1955SECOND SUPPLEMENTAL DECISION AND ORDEROn August 31, 1944, following a Board-directed election,] the Boardcertified United Steelworkers of America, District 38, C. I. 0., hereincalled the Steelworkers, as the collective-bargaining representativeof the Employer's production and maintenance employees, excluding,among others, "employees now represented by" International Unionof Operating Engineers, Local 3, A. F. L., herein called the Engineers.On May 9, 1955, the Employer filed with the Board a request forclarification or interpretation of certification, asking the Board todecide whether the certification of the Steelworkers covers three job157 NLRB 1084and 1220.113 NLRB No. 25. PACIFIC STATES STEEL CORPORATION223classifications now claimed by both the Steelworkers and the Engi-neers.Thereafter, both the Steelworkers and the Engineers filedreplies to the Employer's request.The Board,2 having considered the Employer's request and thebriefs filed by the Steelworkers and the Engineers, makes the follow-ing findings :The present dispute between the Steelworkers and the Engineersinvolves three classifications of employees: (1) operator of a forkliftrecently acquired by the Employer; (2) operator of an A-frametruck ; and (3) watertender on waste boilers in the open hearth shop.The Steelworkers contends that these classifications are covered bothby its certification and by its current contract with the Employer.The Engineers, which has never been certified, claims them under itscontract with the Employer, which provides, in part, that the Em-ployer recognizes the Engineers as the sole collective-bargainingagency for all employees performing work coming within itsjurisdiction.In resolving this dispute, we note that the Board, in its originalDecision and Direction of Elections herein, excluded from the overallproduction and maintenance voting group, later found to constitutean appropriate unit, "all employees now represented by theEngineers," on the grounds that this group, described as consistinggenerally of cranemen and locomotive engineers, constituted an appro-priate unit in view of its well-established history of bargaining withthe Employer, and that the Steelworkers had made no substantialshowing of representation therein.We find nothing in the decisionto indicate that the I3oarcl intended that classifications of employeesfalling within the Engineers' jurisdiction but not then employed bythe Employer were also to be excluded from the production and main-tenance unit.The use of the words "employees now represented bythe Engineers" clearly shows a contrary intent.The Engineers does not contend that any employees in the classifica-tions now in dispute were employed at the time of the Board's decision.In our opinion, therefore, such classifications fall within the Steel-workers' certified unit.The mere fact the Employer, by contract,has recognized the Engineers for all employees performing work com-ing within its jurisdiction cannot affect the certification.ORDERIT IS IIEREBY ORDERED that the Employer's request for clarificationof the Board's August 31, 1944, certification be, and it hereby is,granted, and it is found that the forklift operator, the operator of2Pnrsuantto theprovisions of Section3 (b) of the NationalLabor Relations Act, theBoardhas delegated its powersin connectionwith thiscase to a 3-member panel [Mem-bersMurdock, Peterson, and Rodgers] 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe A-frame truck, and the watertender on the waste heat boilers areincluded in the production and maintenance unit for which the Steel-workers was certified on August 31, 1944.MEMBERMURDOCK,dissenting :In my opinion there exists in this case substantial questions of factwhich I would decide only after a hearing. I, therefore, cannot agreethat the three job classifications in dispute should be placed summarilyin the unit represented by the Steelworkers.My colleagues apparently base their inclusion of the three classifica-tions in the Steelworkers' unit upon a straight-jacket interpretationof the language contained in the certification of August 31, 1944,whereby "all employees now represented by the Engineers" were ex-cluded from the unit found appropriate. The majority finds "nothingin the decision to indicate that the Board intended that classificationsof employees falling within the Engineers' jurisdiction but not thenemployed by the Employer were also to be excluded from the produc-tion and maintenance unit."Their opinion, in addition, states that"The Engineers does not contend that any employee in the classifica-tions now in dispute were employed at the time of the Board's deci-sion."Although there may be some question as to the meaning of thislanguage, I assume that the majority views the word "employees" inthe exclusion as equivalent to the term "work classifications" and wouldnot require that only those individuals who were represented bythe Engineers in 1944 and have been continuously employed by theEmployer since then may be represented by that union now.The phrase used in the 1944 certification, "employees now repre-sented by the Engineers," in my opinion, encompassed all employeesin those work classifications included in the unit represented by theEngineers.Therefore if the job classifications in dispute are merelya refinement or extension of the work assignments previously per-formed by employees in the work classifications represented by theEngineers, they should, in my judgment, not be included in the Steel-workers' certified unit.This determination, however, should not be made until the actualfacts as to the classifications are ascertained by the Board after ahearing, as the factual allegations of the Employer, Steelworkers, andEngineers are significantly different.With respect to the operator of the new forklift, the Employer con-tends that the new equipment does work very similar to the old fork-lift; the Engineers urges that the new forklift performs the same func-tion and replaces the locomotive boom crane which for years wasoperated by an operating engineer.With respect to the A-frame truck, the Employer claims that theequipment has been operated by the regular maintenance crew in- F.H. SOLDWEDEL COMPANY225eluded within the Steelworkers unit.The Engineers states that theA-frame is a hoisting mechanism mounted on a truck just as the boomcrane wasmounted on the railway equipment.The Steelworkers maintains that neither the forklift nor theA-frame truck will replace any job now under the jurisdiction of theEngineers.The watertender is anew job. The Engineers claims that the dutiesof this employee are the same normally performed by a fireman andare similar to classifications included in its contract.The Steelworkerscontends that the waste heat boilers at which the watertender willwork are part of the open hearth department and are in line of promo-tion progression for employees represented by it.In view of the above I would direct a hearing and then determineon the basis of the facts evolved whether the three classifications indispute should be included in the unit represented by the Steelworkers.F. H. Soldwedel Companyandlee Creamand MilkDrivers &DairyWorkersof Pekin,Local No. 53, National Brotherhood ofPackinghouseWorkers,Petitioner.CaseNo. 13-RC-4276.July 18, 1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Julius N. Draznin, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.'1The hearing officer referred to the Board a motion by the Petitioner that Local 462,International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers, AFL,be denied the status of an Intervenor herein. In its brief filed with the Board, the Peti-tioner contends that Local 462 should be denied a place on the ballot in any electiondirected herein because (1) it did not file any written or oral motion to intervene in thiscase in the manner prescribed by the Board's Rules; and (2) it has not sufficient interestin the representation of the employees involved.While no formal written or oral motionto intervene was made by Local 462, and it, in fact, did not appear at the hearing, althoughduly notified, the record shows that Local 462 has otherwise adequately manifested itsdesire to intervene.Thus, before the instant hearing, it entered into a consent-electionagreement from which it later withdrew, and the hearing was subsequently postponed bythe Regional Director on one occasion at the request of Local 462Moreover, after thehearing, Local 462 filed a motion with the Board seeking reopening of the hearing "toenable Local 462 to protect its interests as a party to a current collective bargaining con-tract" with the Employer.With regard to the further question of Local 462'srighttointervene, the record indicates that Local 462 relies on its alleged status as a party to thecurrent contract covering the employees involvedThis contract, which expired on July 1,1955, was executed on October 15, 1954, by the Employer and Teamsters' Local 685. AboutFebruary 1, 1955, Teamsters' International transferred jurisdiction over the instant em-ployees from Local 685 to Local 462. In its motion filed with the Board, Local 462 assertsthat as a result of this transfer or "merger" it succeeded to all the rights of Local 685under its contractwithout determining the validity of this contention, we shall, in viewof Local 462's alleged contractual interest and colorable claim to representation, denyPetitioner'smotion, accord Local 462 the status of an intervenor herein, and place itsname onthe ballotPacific Tankers, lnc ,81 NLRB 325, 326.113 NLRB No. 26.